Financial Supplement Financial Information as of September 30, 2007 (UNAUDITED) The following supplement of information is provided to assist in your understanding of Platinum Underwriters Holdings, Ltd. This report is for informational purposes only.It should be read in conjunction with documents filed with the SEC by Platinum Underwriters Holdings, Ltd., including the Company's Annual Report on Form 10-K and Quarterly Reports on Form 10-Q. Our Investors Relations Department can be reached at (441) 298-0760. Platinum Underwriters Holdings, Ltd. Overview September 30, 2007 Address: Platinum Underwriters Holdings, Ltd. The Belvedere Building 69 Pitts Bay Road Pembroke HM 08 Bermuda Investor Information: Lily Outerbridge Vice President, Director of Investor Relations Tel:(441) 298-0760 Fax:(441) 296-0528 Email: louterbridge@platinumre.com Website: www.platinumre.com Publicly Traded Equity Securities: Common Shares (NYSE:PTP) Preferred Shares (NYSE:PTP.A) Note on Non-GAAP Financial Measures: In presenting the Company's results, management has included certain schedules containing financial measures that are not calculated under standards or rules that comprise accounting principles generally accepted in the United States (GAAP). Such measures, including segment underwriting income or loss, related underwriting ratios and fully converted book value per common share, are referred to as non-GAAP. These non-GAAP measures may be defined or calculated differently by other companies.Management believes these measures, which are used to monitor the results of operations, assist in understanding the Company.These measures should not be viewed as a substitute for those determined in accordance with GAAP.Reconciliations of such measures to the most comparable GAAP figures such as income or loss before income tax expense or benefit and total shareholders’ equity are included within this financial supplement in accordance with Regulation G. Safe Harbor Statement Regarding Forwarding-Looking Statements: Management believes certain statements in this financial supplement may constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements include all statements that do not relate solely to historical or current facts, and can be identified by the use of words such as "may," "should," "estimate," "expect," "anticipate," "intend," "believe," "predict," "potential," or words of similar import.Forward-looking statements are necessarily based on estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and risks, many of which are subject to change.These uncertainties and risks include, but are not limited to, conducting operations in a competitive environment; our ability to maintain our A.M. Best Company, Inc. rating; significant weather-related or other natural or man-made disasters over which the Company has no control; the effectiveness of our loss limitation methods and pricing models; the adequacy of the Company's liability for unpaid losses and loss adjustment expenses; the availability of retrocessional reinsurance on acceptable terms; our ability to maintain our business relationships with reinsurance brokers; general political and economic conditions, including the effects of civil unrest, acts of terrorism, war or a prolonged U.S. or global economic downturn or recession; the cyclicality of the property and casualty reinsurance business; market volatility and interest rate and currency exchange rate fluctuation; tax, regulatory or legal restrictions or limitations applicable to the Company or the property and casualty reinsurance business generally; and changes in the Company's plans, strategies, objectives, expectations or intentions, which may happen at any time at the Company's discretion.As a consequence, current plans, anticipated actions and future financial condition and results may differ from those expressed in any forward-looking statements made by or on behalf of the Company.Additionally, forward-looking statements speak only as of the date they are made, and we undertake no obligationto release publicly the results of any future revisions or updates we may make to forward-looking statements to reflect new information or circumstances after the date hereof or to reflect the occurrence of future events. Platinum Underwriters Holdings, Ltd. Table of Contents September 30, 2007 Section: Page: Balance Sheet: a. Condensed Consolidated Balance Sheets 3 Statements of Operations: a. Consolidated Statements of Operations and Comprehensive Income - Summary 4 b. Consolidated Statements of Operations and Comprehensive Income - by Quarter 5 Earnings and Book Value Per Common Share Analysis: a. Computation of Basic and Diluted Earnings Per Common Share - Summary 6 b. Computation of Basic and Diluted Earnings Per Common Share - by Quarter 7 c. Fully Converted Book Value Per Common Share 8 Cash Flow Statement: a. Condensed Statements of Cash Flows - Summary 9 b. Condensed Statements of Cash Flows - by Quarter 10 Segment Data: a. Segment Reporting - Three Month Summary 11 b. Segment Reporting - Nine Month Summary 12 c. Property and Marine Segment - by Quarter 13 d. Casualty Segment - by Quarter 14 e. Finite Risk Segment - by Quarter 15 Net Premiums Written Data: a. Net Premiums Written - Supplemental Information 16 b. Premiums by Line of Business - Three Month Summary 17 c. Premiums by Line of Business - Nine Month Summary 18 Other Company Data: a. Key Ratios, Share Data, Ratings 19 Investments: a. Investment Portfolio 20 b. Net Realized Gains (Losses) on Investments - by Country 21 Loss Reserves: a. Analysis of Losses and LAE 22 b. Summary of Favorable (Unfavorable) Development of Losses and Related Premiums & Commissions 23 Exposures: a. Estimated Exposures to Peak Zone Property Catastrophe Losses 24 Platinum Underwriters Holdings, Ltd. Condensed Consolidated Balance Sheets Table of Contents September 30, 2007 (amounts in thousands, except per share amounts) September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Assets Investments $ 3,602,120 3,485,673 3,563,152 3,350,162 $ 3,367,474 Cash, cash equivalents and short-term investments 805,132 927,324 811,951 878,775 815,825 Reinsurance premiums receivable 299,295 336,865 364,173 377,183 385,052 Accrued investment income 33,917 35,714 32,597 32,682 30,356 Reinsurance balances (prepaid and recoverable) 43,340 43,877 57,069 67,636 79,639 Deferred acquisition costs 82,602 83,078 84,538 82,610 90,195 Funds held by ceding companies 165,495 227,507 235,319 238,499 249,359 Other assets 168,279 58,544 53,162 66,020 48,885 Total assets $ 5,200,180 5,198,582 5,201,961 5,093,567 $ 5,066,785 Liabilities Unpaid losses and loss adjustment expenses $ 2,363,274 2,393,672 2,411,319 2,368,482 $ 2,358,801 Unearned premiums 358,915 354,918 361,147 349,792 399,524 Debt obligations 292,840 292,840 292,840 292,840 292,840 Commissions payable 105,725 118,805 134,749 140,835 143,672 Other liabilities 75,740 47,321 64,623 83,557 98,420 Total liabilities 3,196,494 3,207,556 3,264,678 3,235,506 3,293,257 Total shareholders' equity 2,003,686 1,991,026 1,937,283 1,858,061 1,773,528 Total liabilities and shareholders' equity $ 5,200,180 5,198,582 5,201,961 5,093,567 $ 5,066,785 Book value per common share(a) $ 32.09 30.35 29.58 28.33 $ 26.93 (a) Book value per common share is determined by dividing shareholders' equity, excluding capital attributable to preferred shares, by actual common shares outstanding including unvested restricted common shares.Unvested restricted common shares were as follows: September 30, 2007 - 62,053; June 30, 2007 - 81,759; March 31, 2007 - 81,759; December 31, 2006 -86,937; September 30, 2006 - 93,080 Platinum Underwriters Holdings, Ltd. Consolidated Statements of Operations and Comprehensive Income - Summary Table of Contents (amounts in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Revenue Net premiums earned $ 290,310 339,609 871,076 $ 1,020,975 Net investment income 54,283 48,302 160,666 137,165 Net realized gains (losses) on investments (864 ) (57 ) (2,521 ) 22 Other income (expense) (659 ) 1,714 (3,645 ) (1,927 ) Total revenue 343,070 389,568 1,025,576 1,156,235 Expenses Net losses and LAE 163,923 191,428 510,267 585,666 Net acquisition expenses 51,445 74,994 156,392 220,285 Other underwriting expenses 20,757 20,063 56,153 55,064 Corporate expenses 7,404 5,285 21,322 16,664 Net foreign currency exchange (gains) losses (1,429 ) 228 (2,887 ) (461 ) Interest expense 5,457 5,452 16,368 16,352 Total expenses 247,557 297,450 757,615 893,570 Income before income tax expense 95,513 92,118 267,961 262,665 Income tax expense 4,210 7,195 13,175 18,958 Net income 91,303 84,923 254,786 243,707 Preferred dividends 2,602 2,602 7,806 7,780 Net income attributable to common shareholders $ 88,701 82,321 246,980 $ 235,927 Basic Weighted average common shares outstanding 58,946 59,537 59,572 59,287 Basic earnings per common share $ 1.50 1.38 4.15 $ 3.98 Diluted Adjusted weighted average common shares outstanding 66,710 66,520 67,294 66,273 Diluted earnings per common share $ 1.37 1.28 3.79 $ 3.68 Comprehensive income Net income $ 91,303 84,923 254,786 $ 243,707 Other comprehensive income (loss), net of deferred taxes 23,719 53,941 178 (5,779 ) Comprehensive income $ 115,022 138,864 254,964 $ 237,928 Platinum Underwriters Holdings, Ltd. Consolidated Statements of Operations and Comprehensive Income - by Quarter Table of Contents (amounts in thousands, except per share amounts) Three Months Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Revenue Net premiums earned $ 290,310 295,918 284,848 315,726 $ 339,609 Net investment income 54,283 54,684 51,699 50,822 48,302 Net realized gains (losses) on investments (864 ) (1,639 ) (18 ) 1,068 (57 ) Other income (expense) (659 ) (2,206 ) (780 ) (945 ) 1,714 Total revenue 343,070 346,757 335,749 366,671 389,568 Expenses Net losses and LAE 163,923 164,431 181,913 174,936 191,428 Net acquisition expenses 51,445 56,827 48,120 65,638 74,994 Other underwriting expenses 20,757 17,617 17,779 16,232 20,063 Corporate expenses 7,404 8,491 5,427 7,530 5,285 Net foreign currency exchange (gains) losses (1,429 ) (1,416 ) (42 ) (277 ) 228 Interest expense 5,457 5,456 5,455 5,453 5,452 Total expenses 247,557 251,406 258,652 269,512 297,450 Income before income tax expense 95,513 95,351 77,097 97,159 92,118 Income tax expense 4,210 4,701 4,264 11,209 7,195 Net income 91,303 90,650 72,833 85,950 84,923 Preferred dividends 2,602 2,602 2,602 2,602 2,602 Net income attributable to common shareholders $ 88,701 88,048 70,231 83,348 $ 82,321 Basic Weighted average common shares outstanding 58,946 60,061 59,718 59,621 59,537 Basic earnings per common share $ 1.50 1.47 1.18 1.40 $ 1.38 Diluted Adjusted weighted average common shares outstanding 66,710 67,857 67,257 67,091 66,520 Diluted earnings per common share $ 1.37 1.34 1.08 1.28 $ 1.28 Comprehensive income Net income $ 91,303 90,650 72,833 85,950 $ 84,923 Other comprehensive income (loss), net of deferred taxes 23,719 (32,926 ) 9,385 2,208 53,941 Comprehensive income $ 115,022 57,724 82,218 88,158 $ 138,864 Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings Per Common Share - Summary Table of Contents (amounts in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Earnings Basic Net income attributable to common shareholders $ 88,701 82,321 246,980 $ 235,927 Diluted Net income attributable to common shareholders 88,701 82,321 246,980 235,927 Effect of dilutive securities: Preferred share dividends 2,602 2,602 7,806 7,780 Adjusted net income for diluted earnings per share $ 91,303 84,923 254,786 $ 243,707 Common Shares Basic Weighted average common shares outstanding 58,946 59,537 59,572 59,287 Diluted Weighted average common shares outstanding 58,946 59,537 59,572 59,287 Effect of dilutive securities: Conversion of preferred shares 5,053 5,750 5,223 5,750 Common share options 2,461 1,151 2,296 1,165 Restricted common shares and common share units 250 82 203 71 Adjusted weighted average common shares outstanding 66,710 66,520 67,294 66,273 Earnings Per Common Share Basic earnings per common share $ 1.50 1.38 4.15 $ 3.98 Diluted earnings per common share $ 1.37 1.28 3.79 $ 3.68 Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings Per Common Share - by Quarter Table of Contents (amounts in thousands, except per share amounts) Three Months Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Earnings Basic Net income attributable to common shareholders $ 88,701 88,048 70,231 83,348 $ 82,321 Diluted Net income attributable to common shareholders 88,701 88,048 70,231 83,348 82,321 Effect of dilutive securities: Preferred share dividends 2,602 2,602 2,602 2,602 2,602 Adjusted net income for diluted earnings per share $ 91,303 90,650 72,833 85,950 $ 84,923 Common Shares Basic Weighted average common shares outstanding 58,946 60,061 59,718 59,621 59,537 Diluted Weighted average common shares outstanding 58,946 60,061 59,718 59,621 59,537 Effect of dilutive securities: Conversion of preferred shares 5,053 5,086 5,574 5,673 5,750 Common share options 2,461 2,526 1,816 1,666 1,151 Restricted common shares and common share units 250 184 149 131 82 Adjusted weighted average common shares outstanding 66,710 67,857 67,257 67,091 66,520 Earnings Per Common Share Basic earnings per common share $ 1.50 1.47 1.18 1.40 $ 1.38 Diluted earnings per common share $ 1.37 1.34 1.08 1.28 $ 1.28 Platinum Underwriters Holdings, Ltd. Fully Converted Book Value Per Common Share Table of Contents September 30, 2007 Conversion Conversion Multiple / Amount Shares Book Value Per Strike Price ($000) (000) Common Share Total shareholders' equity as of September 30, 2007 $2,003,686 Equity from issuance of preferred shares (167,509) Book value per common share $1,836,177 57,211 (a) $32.09 Preferred shares: Conversion of preferred shares to common shares 0.8653 167,509 4,976 (b) 0.12 Common share options: The Travelers Companies, Inc. 27.00 - 1,492 (0.71) RenaissanceRe 27.00 - 622 (0.29) Management and directors' options 26.11 (c) 76,750 2,939 (0.26) Directors' and officers' restricted common share units - 616 (0.29) Fully converted book value per common share as of September 30, 2007 $2,080,436 67,856 $30.66 (a) As of September 30, 2007 there were 57,210,877 common shares issued and outstanding.Included in this number were 62,053 of restricted common shares issued but unvested. (b) On February 15, 2009, the mandatory conversion date of the preferred shares, each preferred share will automatically convert into a number of common shares based on the volume-weighted average price per common share for the 20 consecutive trading days ending on the third trading day prior to February 15, 2009.The fully converted book value above has been calculated on this basis assuming a conversion date of September 30, 2007.However, if any preferred shares are actually tendered for conversion prior to the mandatory conversion date, such shares will convert to common shares at a rate of 0.7874.If the conversion rate of 0.7874had been used above, the number of common shares issued in conversion would be 4,528,000. (c) Weighted average strike price of options with a price below $35.96, the closing share price at September 30, 2007. See Note on Non-GAAP Financial Measures on page 1. Platinum Underwriters Holdings, Ltd. Condensed Statements of Cash Flows - Summary Table of Contents ($ in thousands) Three Months Ended Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Net cash provided by operating activities $ 130,349 122,893 343,815 $ 459,998 Net cash used in investing activities (175,487 ) (54,769 ) (307,548 ) (498,180 ) Net cash used in financing activities (105,807 ) (5,631 ) (116,389 ) (9,241 ) Net increase (decrease) in cash and cash equivalents $ (150,945 ) 62,493 (80,122 ) $ (47,423 ) Platinum Underwriters Holdings, Ltd. Condensed Statements of Cash Flows - by Quarter Table of Contents ($ in thousands) Three Months Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Net cash provided by operating activities $ 130,349 93,920 119,546 66,803 $ 122,893 Net cash provided by (used in) investing activities (175,487 ) 31,092 (163,153 ) 18,157 (54,769 ) Net cashused in financing activities (105,807 ) (6,189 ) (4,393 ) (6,631 ) (5,631 ) Net increase (decrease) in cash and cash equivalents $ (150,945 ) 118,823 (48,000 ) 78,329 $ 62,493 Platinum Underwriters Holdings, Ltd. Segment Reporting - Three Month Summary Table of Contents ($ in thousands) Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Net premiums written $ 142,549 141,214 8,369 $ 292,132 $ 83,018 202,302 12,680 $ 298,000 Net premiums earned 128,380 153,938 7,992 290,310 97,686 214,427 27,496 339,609 Net losses and LAE 43,396 110,365 10,162 163,923 17,181 149,698 24,549 191,428 Net acquisition expenses 18,549 33,403 (507 ) 51,445 14,895 54,503 5,596 74,994 Other underwriting expenses 12,086 8,304 367 20,757 8,608 9,464 1,991 20,063 Total underwriting expenses 74,031 152,072 10,022 236,125 40,684 213,665 32,136 286,485 Segment underwriting income (loss) $ 54,349 1,866 (2,030 ) 54,185 $ 57,002 762 (4,640 ) 53,124 Net investment income 54,283 48,302 Net realized losses on investments (864 ) (57 ) Net foreign currency exchange gains (losses) 1,429 (228 ) Other income (expense) (659 ) 1,714 Corporate expenses not allocated to segments (7,404 ) (5,285 ) Interest expense (5,457 ) (5,452 ) Income before income tax expense $ 95,513 $ 92,118 GAAP underwriting ratios: Loss and LAE 33.8 % 71.7 % 127.2 % 56.5 % 17.6 % 69.8 % 89.3 % 56.4 % Acquisition expense 14.4 % 21.7 % (6.3 %) 17.7 % 15.2 % 25.4 % 20.4 % 22.1 % Other underwriting expense 9.4 % 5.4 % 4.6 % 7.1 % 8.8 % 4.4 % 7.2 % 5.9 % Combined 57.6 % 98.8 % 125.5 % 81.3 % 41.6 % 99.6 % 116.9 % 84.4 % Statutory underwriting ratios: Loss and LAE 33.8 % 71.7 % 127.2 % 56.5 % 17.6 % 69.8 % 89.3 % 56.4 % Acquisition expense 14.2 % 21.9 % (5.0 %) 17.4 % 15.9 % 25.7 % 11.7 % 22.4 % Other underwriting expense 8.5 % 5.9 % 4.4 % 7.1 % 10.4 % 4.7 % 15.7 % 6.7 % Combined 56.5 % 99.5 % 126.6 % 81.0 % 43.9 % 100.2 % 116.7 % 85.5 % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. Platinum Underwriters Holdings, Ltd. Segment Reporting - Nine Month Summary Table of Contents ($ in thousands) Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Net premiums written $ 399,429 455,945 23,398 $ 878,772 $ 333,906 583,950 (16,816 ) $ 901,040 Net premiums earned 373,226 471,802 26,048 871,076 342,322 573,168 105,485 1,020,975 Net losses and LAE 149,265 340,740 20,262 510,267 104,876 394,087 86,703 585,666 Net acquisition expenses 50,748 105,499 145 156,392 55,783 141,025 23,477 220,285 Other underwriting expenses 32,696 21,463 1,994 56,153 27,642 23,487 3,935 55,064 Total underwriting expenses 232,709 467,702 22,401 722,812 188,301 558,599 114,115 861,015 Segment underwriting income (loss) $ 140,517 4,100 3,647 148,264 $ 154,021 14,569 (8,630 ) 159,960 Net investment income 160,666 137,165 Net realized gains (losses) on investments (2,521 ) 22 Net foreign currency exchange gains 2,887 461 Other expense (3,645 ) (1,927 ) Corporate expenses not allocated to segments (21,322 ) (16,664 ) Interest expense (16,368 ) (16,352 ) Income before income tax expense $ 267,961 $ 262,665 GAAP underwriting ratios: Loss and LAE 40.0 % 72.2 % 77.8 % 58.6 % 30.6 % 68.8 % 82.2 % 57.4 % Acquisition expense 13.6 % 22.4 % 0.6 % 18.0 % 16.3 % 24.6 % 22.3 % 21.6 % Other underwriting expense 8.8 % 4.5 % 7.7 % 6.4 % 8.1 % 4.1 % 3.7 % 5.4 % Combined 62.4 % 99.1 % 86.1 % 83.0 % 55.0 % 97.5 % 108.2 % 84.4 % Statutory underwriting ratios: Loss and LAE 40.0 % 72.2 % 77.8 % 58.6 % 30.6 % 68.8 % 82.2 % 57.4 % Acquisition expense 13.7 % 22.1 % 2.2 % 17.8 % 16.1 % 24.5 % 106.6 % 19.9 % Other underwriting expense 8.2 % 4.7 % 8.5 % 6.4 % 8.3 % 4.0 % (23.4 %) 6.1 % Combined 61.9 % 99.0 % 88.5 % 82.8 % 55.0 % 97.3 % 165.4 % 83.4 % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. Platinum Underwriters Holdings, Ltd. Property and Marine Segment - by Quarter Table of Contents ($ in thousands) Three Months Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Net premiums written $ 142,549 119,226 137,654 91,023 $ 83,018 Net premiums earned 128,380 125,136 119,710 106,637 97,686 Net losses and LAE 43,396 43,242 62,627 41,024 17,181 Net acquisition expenses 18,549 16,264 15,935 15,122 14,895 Other underwriting expenses 12,086 10,582 10,028 12,245 8,608 Total underwriting expenses 74,031 70,088 88,590 68,391 40,684 Segment underwriting income $ 54,349 55,048 31,120 38,246 $ 57,002 GAAP underwriting ratios: Loss and LAE 33.8 % 34.6 % 52.3 % 38.5 % 17.6 % Acquisition expense 14.4 % 13.0 % 13.3 % 14.2 % 15.2 % Other underwriting expense 9.4 % 8.5 % 8.4 % 11.5 % 8.8 % Combined 57.6 % 56.1 % 74.0 % 64.2 % 41.6 % Statutory underwriting ratios: Loss and LAE 33.8 % 34.6 % 52.3 % 38.5 % 17.6 % Acquisition expense 14.2 % 14.1 % 12.9 % 13.7 % 15.9 % Other underwriting expense 8.5 % 8.9 % 7.3 % 13.5 % 10.4 % Combined 56.5 % 57.6 % 72.5 % 65.7 % 43.9 % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. Platinum Underwriters Holdings, Ltd. Casualty Segment - by Quarter Table of Contents ($ in thousands) Three Months Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Net premiums written $ 141,214 162,548 152,183 173,725 $ 202,302 Net premiums earned 153,938 163,845 154,019 191,173 214,427 Net losses and LAE 110,365 117,993 112,382 128,728 149,698 Net acquisition expenses 33,403 40,061 32,035 47,692 54,503 Other underwriting expenses 8,304 6,442 6,717 3,535 9,464 Total underwriting expenses 152,072 164,496 151,134 179,955 213,665 Segment underwriting income (loss) $ 1,866 (651 ) 2,885 11,218 $ 762 GAAP underwriting ratios: Loss and LAE 71.7 % 72.0 % 73.0 % 67.3 % 69.8 % Acquisition expense 21.7 % 24.5 % 20.8 % 24.9 % 25.4 % Other underwriting expense 5.4 % 3.9 % 4.4 % 1.8 % 4.4 % Combined 98.8 % 100.4 % 98.2 % 94.0 % 99.6 % Statutory underwriting ratios: Loss and LAE 71.7 % 72.0 % 73.0 % 67.3 % 69.8 % Acquisition expense 21.9 % 23.3 % 21.0 % 25.3 % 25.7 % Other underwriting expense 5.9 % 4.0 % 4.4 % 2.0 % 4.7 % Combined 99.5 % 99.3 % 98.4 % 94.6 % 100.2 % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. Platinum Underwriters Holdings, Ltd. Finite Risk Segment - by Quarter Table of Contents ($ in thousands) Three Months Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Net premiums written $ 8,369 5,949 9,080 10,825 $ 12,680 Net premiums earned 7,992 6,937 11,119 17,916 27,496 Net losses and LAE 10,162 3,196 6,904 5,184 24,549 Net acquisition expenses (507 ) 502 150 2,824 5,596 Other underwriting expenses 367 593 1,034 452 1,991 Total underwriting expenses 10,022 4,291 8,088 8,460 32,136 Segment underwriting income (loss) $ (2,030 ) 2,646 3,031 9,456 $ (4,640 ) GAAP underwriting ratios: Loss and LAE 127.2 % 46.1 % 62.1 % 28.9 % 89.3 % Acquisition expense (6.3 %) 7.2 % 1.3 % 15.8 % 20.4 % Other underwriting expense 4.6 % 8.5 % 9.3 % 2.5 % 7.2 % Combined 125.5 % 61.8 % 72.7 % 47.2 % 116.9 % Statutory underwriting ratios: Loss and LAE 127.2 % 46.1 % 62.1 % 28.9 % 89.3 % Acquisition expense (5.0 %) 11.2 % 2.8 % 13.0 % 11.7 % Other underwriting expense 4.4 % 10.0 % 11.4 % 4.2 % 15.7 % Combined 126.6 % 67.3 % 76.3 % 46.1 % 116.7 % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. Platinum Underwriters Holdings, Ltd. Net Premiums Written - Supplemental Information Table of Contents ($ in thousands) Three Months Ended Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Property and Marine Excess-of-loss $ 121,607 65,828 341,493 $ 242,654 Proportional 20,942 17,190 57,936 91,252 Subtotal Property and Marine 142,549 83,018 399,429 333,906 Casualty Excess-of-loss 123,226 180,723 405,945 508,213 Proportional 17,988 21,579 50,000 75,737 Subtotal Casualty 141,214 202,302 455,945 583,950 Finite Risk Excess-of-loss 6,868 9,953 19,275 40,846 Proportional 1,501 2,727 4,123 (57,662 ) Subtotal Finite Risk 8,369 12,680 23,398 (16,816 ) Combined Segments Excess-of-loss 251,701 256,504 766,713 791,713 Proportional 40,431 41,496 112,059 109,327 Total $ 292,132 298,000 878,772 $ 901,040 Three Months Ended Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Property and Marine United States $ 81,794 63,821 228,107 $ 210,381 International 60,755 19,197 171,322 123,525 Subtotal Property and Marine 142,549 83,018 399,429 333,906 Casualty United States 123,033 187,012 395,640 525,651 International 18,181 15,290 60,305 58,299 Subtotal Casualty 141,214 202,302 455,945 583,950 Finite Risk United States 8,369 10,687 23,138 (28,759 ) International - 1,993 260 11,943 Subtotal Finite Risk 8,369 12,680 23,398 (16,816 ) Combined Segments United States 213,196 261,520 646,885 707,273 International 78,936 36,480 231,887 193,767 Total $ 292,132 298,000 878,772 $ 901,040 Platinum Underwriters Holdings, Ltd. Premiums by Line of Business - Three Month Summary Table of Contents ($ in thousands) Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Gross Net Net Gross Net Net Premiums Premiums Premiums Premiums Premiums Premiums Written Written Earned Written Written Earned Property and Marine North American Property Proportional $ 7,437 7,437 7,453 8,696 8,696 $ 10,148 North American Property Catastrophe 47,872 45,169 40,626 36,613 26,025 18,858 North American Property Risk 23,598 21,636 20,703 27,762 24,402 21,042 Other Property 7,935 7,935 7,852 7,085 4,699 7,292 Marine / Aviation Proportional 1,797 1,797 1,358 832 (33 ) 1,257 Marine / Aviation Excess 6,851 6,828 7,176 7,102 8,005 8,202 International Property Proportional 10,305 10,305 12,208 2,709 2,709 7,227 International Property Catastrophe 35,910 36,199 26,181 7,278 6,210 18,540 International Property Risk 5,243 5,243 4,823 2,305 2,305 5,120 Subtotal 146,948 142,549 128,380 100,382 83,018 97,686 Casualty Clash 6,348 6,348 6,718 6,244 6,244 6,373 1st Dollar GL 7,934 7,934 8,243 9,398 9,398 13,785 1st Dollar Other 394 394 891 1,401 1,401 1,132 Casualty Excess 97,532 97,533 104,714 156,098 156,098 156,691 Accident & Health 8,931 8,931 11,773 9,682 9,589 12,786 International Casualty 10,083 10,083 11,923 8,637 8,637 11,529 International Motor 1,197 1,196 1,078 941 941 959 Financial Lines 8,795 8,795 8,598 9,994 9,994 11,172 Subtotal 141,214 141,214 153,938 202,395 202,302 214,427 Finite Risk Finite Property (4 ) (3 ) (3 ) 7,090 2,922 3,115 Finite Casualty 8,372 8,372 7,995 9,858 9,858 24,481 Finite Accident & Health - - - (100 ) (100 ) (100 ) Subtotal 8,368 8,369 7,992 16,848 12,680 27,496 Total $ 296,530 292,132 290,310 319,625 298,000 $ 339,609 Platinum Underwriters Holdings, Ltd. Premiums by Line of Business - Nine Month Summary Table of Contents ($ in thousands) Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Gross Net Net Gross Net Net Premiums Premiums Premiums Premiums Premiums Premiums Written Written Earned Written Written Earned Property and Marine North American Property Proportional $ 21,747 21,747 21,397 50,559 50,559 $ 59,027 North American Property Catastrophe 124,005 112,992 105,692 100,039 59,741 64,374 North American Property Risk 68,833 63,643 60,393 82,425 69,401 70,689 Other Property 30,851 30,851 29,302 33,067 30,681 33,041 Marine / Aviation Proportional 8,144 8,144 3,952 (631 ) (631 ) 4,657 Marine / Aviation Excess 25,428 25,305 25,175 24,732 24,732 23,349 International Property Proportional 29,480 29,480 31,633 24,724 24,724 18,131 International Property Catastrophe 91,988 91,067 80,196 77,952 58,005 54,770 International Property Risk 16,200 16,200 15,486 16,694 16,694 14,284 Subtotal 416,676 399,429 373,226 409,561 333,906 342,322 Casualty Clash 18,703 18,703 18,725 19,906 19,906 19,694 1st Dollar GL 14,051 14,051 20,910 33,364 33,364 35,957 1st Dollar Other 1,948 1,948 3,174 2,920 2,920 2,830 Casualty Excess 315,454 315,454 328,014 417,232 417,232 395,868 Accident & Health 38,273 38,219 35,870 34,943 34,850 48,836 International Casualty 34,737 34,737 35,690 35,203 35,203 32,486 International Motor 3,200 3,203 3,124 2,847 2,864 2,695 Financial Lines 29,630 29,630 26,295 37,611 37,611 34,802 Subtotal 455,996 455,945 471,802 584,026 583,950 573,168 Finite Risk Finite Property (1,742 ) 201 201 17,611 9,585 9,151 Finite Casualty 23,197 23,197 25,847 (26,792 ) (26,792 ) 95,943 Finite Accident & Health - - - 391 391 391 Subtotal 21,455 23,398 26,048 (8,790 ) (16,816 ) 105,485 Total $ 894,127 878,772 871,076 984,797 901,040 $ 1,020,975 Platinum Underwriters Holdings, Ltd. Key Ratios, Share Data, Ratings Table of Contents As of and for the Three Months Ended September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 Key Ratios Combined ratio (%) 81.3 % 80.8 % 87.0 % 81.3 % 84.4 % Invested assets to shareholders' equity ratio 2.2:1 2.22:1 2.26:1 2.28:1 2.36:1 Debt to total capital (%) 12.8 % 12.8 % 13.1 % 13.6 % 14.2 % Net premiums written (annualized) to shareholders' equity 0.58 0.58 0.62 0.59 0.67 Share Data Book value per common share (a) $ 32.09 $ 30.35 $ 29.58 $ 28.33 $ 26.93 Common shares outstanding (000's) 57,211 60,077 59,826 59,672 59,639 Market Price Per Common Share High $ 36.39 $ 35.71 $ 32.76 $ 31.41 $ 31.11 Low 31.02 31.63 29.81 29.51 27.34 Close $ 35.96 $ 34.75 $ 32.08 $ 30.94 $ 30.83 Industry Ratings Financial Strength Rating A.M. Best Company, Inc. A A A A A Counterparty Credit Ratings (senior unsecured) A.M. Best Company, Inc. bbb bbb bbb bbb bbb Standard & Poor's Ratings Services BBB BBB BBB BBB BBB Supplemental Data Total employees 155 153 155 160 155 See Note on Non-GAAP Financial Measures on page 1. (a) Book value per common share is determined by dividing shareholders' equity, excluding capital attributable to preferred shares, by actual common shares outstanding including unvested restricted common shares.Unvested restricted common shares were as follows: September 30, 2007 - 62,053; June 30, 2007 - 81,759; March 31, 2007 - 81,759; December 31, 2006 -86,937; September 30, 2006 - 93,080 Platinum Underwriters Holdings, Ltd. Investment Portfolio Table of Contents ($ in thousands) September 30, 2007 December 31, 2006 Fair Market Weighted Average Fair Market Weighted Average Value Book Yield Value Book Yield Securities U.S. Government $ 126,349 4.5% $ 153,794 4.4% Corporate bonds 1,689,652 4.9% 1,527,211 4.5% Mortgage-backed and asset-backed securities 1,366,967 5.2% 1,328,967 5.1% Municipal bonds 229,777 3.2% 197,598 3.0% Foreign governments and states 179,708 4.2% 127,075 3.9% Total Fixed Maturities 3,592,453 4.9% 3,334,645 4.6% Preferred Stocks 9,667 6.3% 10,772 5.1% Total $ 3,602,120 4.9% $ 3,345,417 4.6% September 30, 2007 December 31, 2006 Amount % of Total Amount % of Total Credit Quality of Investment Grades* Aaa $ 2,507,813 69.6% $ 2,068,357 61.8% Aa 515,887 14.3% 512,978 15.3% A 446,400 12.4% 670,974 20.1% Baa 132,020 3.7% 93,108 2.8% Total $ 3,602,120 100.0% $ 3,345,417 100.0% Credit Quality Weighted average credit quality Aa1 Aa2 * Rated using external rating agencies (primarily Moody's). (Aaa-Best Quality; Aa-High Quality; A-Upper to Medium Quality, Baa - Investment Grade) Platinum Underwriters Holdings, Ltd. Net Realized Gains (Losses) on Investments - by Country Table of Contents ($ in thousands) Three Months Ended Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Net Realized Capital Gains (Losses) United States $ (114 ) (59 ) (217 ) $ 20 United Kingdom 543 - (552 ) (2 ) Bermuda (1,293 ) 2 (1,752 ) 4 Total $ (864 ) (57 ) (2,521 ) $ 22 Platinum Underwriters Holdings, Ltd. Analysis of Losses and LAE Table of Contents ($ in thousands) Analysis of Losses and LAE Nine Months Ended September 30, 2007 (a) Year Ended December 31, 2006 (b) Gross Ceded Net Paid to Incurred % Gross Ceded Net Paid to Incurred % Paid losses and LAE $ 519,095 7,062 $ 512,033 100.3% $ 752,093 31,504 $ 720,589 94.7% Change in unpaid losses and LAE (17,300) (15,534) (1,766) 26,743 (13,270) 40,013 Losses and LAE incurred $ 501,795 (8,472) $ 510,267 $ 778,836 18,234 $ 760,602 Analysis of Unpaid Losses and LAE As ofSeptember 30, 2007 As of December 31, 2006 Gross Ceded Net % Gross Ceded Net % Outstanding losses and LAE $ 670,716 21,221 $ 649,495 27.8% $ 719,847 21,597 $ 698,250 30.0% Incurred but not reported 1,692,558 5,715 1,686,843 72.2% 1,648,635 20,658 1,627,977 70.0% Unpaid losses and LAE $ 2,363,274 26,936 $ 2,336,338 100.0% $ 2,368,482 42,255 $ 2,326,227 100.0% (a) Gross and ceded losses and LAE incurred includes effects of foreign currency exchange rate movements of $ 12,092 and $ 215, respectively (b) Gross and ceded losses and LAE incurred includes effects of foreign currency exchange rate movements of $17,749 and $190, respectively Platinum Underwriters Holdings, Ltd. Summary of Favorable (Unfavorable) Development of Losses and Related Premiums & Commissions Table of Contents ($ in thousands) Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Non-Catastrophe Favorable (Unfavorable) Development Net loss development related to prior years $ 10,822 (896) (2,464) 7,462 13,277 (582) 55 $ 12,750 Net premium adjustments related to loss development - Net commission adjustments related to loss development (1,540) 2,968 1,054 2,482 (1,436) 291 122 (1,023) Net favorable (unfavorable) development 9,282 2,072 (1,410) 9,944 11,841 (291) 177 11,727 Catastrophe Favorable (Unfavorable) Development Net loss development related to prior years 3,075 (58) - 3,017 12,902 - (4,000) 8,902 Net premium adjustments related to loss development 455 - - 455 (649) - - (649) Net commission adjustments related to loss development - Net favorable (unfavorable) development 3,530 (58) - 3,472 12,253 - (4,000) 8,253 Total net favorable (unfavorable) development $ 12,812 2,014 (1,410) 13,416 24,094 (291) (3,823) $ 19,980 Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Non-Catastrophe Favorable (Unfavorable) Development Net loss development related to prior years $ 23,799 2,511 2,762 29,072 43,723 312 (5,920) $ 38,115 Net premium adjustments related to loss development - Net commission adjustments related to loss development (1,075) 4,551 (1,248) 2,228 (2,460) 1,725 447 (288) Net favorable (unfavorable) development 22,724 7,062 1,514 31,300 41,263 2,037 (5,473) 37,827 Catastrophe Favorable (Unfavorable) Development Net loss development related to prior years 17,049 (35) 1,585 18,599 (152) - (4,380) (4,532) Net premium adjustments related to loss development (504) - 109 (395) (1,341) - 124 (1,217) Net commission adjustments related to loss development - Net favorable (unfavorable) development 16,545 (35) 1,694 18,204 (1,493) - (4,256) (5,749) Total net favorable (unfavorable) development $ 39,269 7,027 3,208 49,504 39,770 2,037 (9,729) $ 32,078 Platinum Underwriters Holdings, Ltd. Table of Contents Estimated Exposures to Peak Zone Property Catastrophe Losses As of September 30, 2007 ($ in millions) Estimated Probable Maximum Losses by Zone and Peril 20 Year Return Period 100 Year Return Period 250 Year Return Period Zones Perils Estimated Gross Loss Estimated Net Loss Estimated Gross Loss Estimated Net Loss Estimated Gross Loss Estimated Net Loss United States / Caribbean Hurricane $ 213 209 390 376 499 $ 475 United States Earthquake 113 113 350 307 409 381 Pan-European Windstorm 166 166 337 337 390 390 Japan Earthquake 12 12 103 103 245 245 Japan Typhoon $ 7 7 91 78 131 $ 111 Indicative Catastrophe Scenarios Catastrophe Scenarios Estimated Company Net Loss Interquartile Range Category 3 U.S. / Caribbean Hurricane $ 15 - 52 Category 4 U.S. / Caribbean Hurricane 31 - 124 Magnitude 6.9 California Earthquake 0 - 13 Magnitude 7.5 California Earthquake $ 2 - 85 The Company has developed the estimates of losses expected from certain catastrophes for its portfolio of property, marine, workers’ compensation, and personal accident contracts using commercially available catastrophe models, which are applied and adjusted by the Company.These estimates include assumptions regarding the location, size and magnitude of an event, the frequency of events, the construction type and damageability of property in a zone, and the cost of rebuilding property in a zone, among other assumptions.These estimates do not include any losses that may be expected to arise from the Company’s casualty portfolio as a result of such catastrophes.Return period refers to the frequency with which losses of a given amount or greater are expected to occur. Gross loss estimates are before income tax and net of reinstatement premiums.Net loss estimates are before income tax, net of reinstatement premiums, and net of retrocessional recoveries.Ranges shown for indicative catastrophe scenarios are interquartile reflecting the middle 50% of indications.That is, 25% of indications fall below the low end of a given range and 25% of indications fall above the high end of that range.Thus, an actual event may produce losses that fall materially outside the indicated ranges. The estimates set forth above are based on assumptions that are inherently subject to significant uncertainties and contingencies.These uncertainties and contingencies can affect actual losses and could cause actual losses to differ materially from those expressed above.In particular, modeled loss estimates do not necessarily accurately predict actual losses, and may significantly misestimate actual losses.Such estimates, therefore, should not be considered as a representation of actual losses.Investors should not rely on the foregoing information when considering investment in the Company.The Company undertakes no duty to update or revise such information to reflect the occurrence of future events.
